Case 2:17-cv-12107-JMV-MF Document 18 Filed 07/09/19 Page 1 of 11 PageID: 211




Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 MALIBU MEDIA,

                  Plain qfl;
                                                                Civil Action No. 17-12107
          V.                                                           (JMV) (MF)

 JOE PARK,                                                                OPINION

                  Defendant.


John Michael Vazpuez, U.S.D.J.

         This matter comes before the Court on an unopposed motion for default judgment pursuant

to Fed. R. Civ. P. 55(b)(2) by Plaintiff Malibu Media against Defendant Joe Park. D.E. 17. The

Court reviewed all submissions made in support of the motion and considered the motion without

oral argument pursuant to Federal Rule of Civil Procedure 78(b) and Local Civil Rule 78.1(b). For

the reasons that follow, Plaintiff’s motion is DENIED. The Court is not satisfied that Plaintiff has

sufficiently demonstrated that the named Defendant actually committed the complained of acts of

infringement.

    L.         Factual Background & Procedural History’

         Plaintiff, the owner of the copyrighted movies at issue in this case, alleges that Defendant

is a persistent online infringer of its copyrights. FAC   ¶IJ 2,3.   Plaintiff claims that Defendant’s



‘The facts are taken from Plaintiffs Amended Complaint, D.E. 8 (hereinafter “FAC”), as well as
Plaintiffs affidavit in support of his motion for default judgment, D.E. 17-I (hereinafter “P1,
Aff.”), and exhibits submitted in conjunction with Plaintiffs motion for default judgment, D.E.
17-3, 17-4, 17-5, 17-6, 17-7. See Trustees of the Teamsters Pension Trust Fund of Phila. &
Vicinity v, Riccelli Premium Produce, Inc., 2011 WL 1114175, at *1 (D.N.J. Mar. 23, 2011).
Case 2:17-cv-12107-JMV-MF Document 18 Filed 07/09/19 Page 2 of 11 PageID: 212




Internet Protocol address (“IP address”) was used to illegally distribute its copyrighted movies.

FAC    ¶ 2.;   D.E. 17-3. Plaintiff apparently owns copyrights to pornographic (or, euphemistically,

adult) movies. FAC          ¶   22, D.E. 8-2. Plaintiff alleges that Defendant used the “BitTonent file

distribution network,” a peer-to-peer file sharing system, to distribute Plaintiffs movies. FAC ¶IJ

10, 23. Plaintiff indicates that its investigator, IPP International UG, “established a direct TCP/IP

connection” with Defendant’s IP address to confirm that Defendant downloaded, copied, and

distributed a copy of Plaintiffs movies without authorization. FAC ¶ 17-23.

         On November II, 2017, Plaintiff filed a Complaint against John Doe Subscriber IP address

72.225.136.86, claiming damages for copyright infringement pursuant to the Copyright Act of

1976, 17 U.S.C.      §   101 et seq. (the “Copyright Act”). D.E. I Plaintiff then used proven IP address
                                                                  *




geolocation technology, which it claims has consistently worked in similar cases, to trace

Defendant’s acts of copyright infringement to a physical address located within this District. FAC

¶ 5.   Plaintiff asserts that the geolocation technology used has proven to be accurate to the District

level in over 99% of the 1,000 cases filed. Id.       ¶ 6.
         On December 4, 2017, Plaintiff filed a motion for leave to serve a third-party subpoena on

John Doe Subscriber’s Internet Service Provider (“ISP”), D.E. 3, which the Court granted on

February 22, 2018, D.E. 6. On April 26, 2018, Plaintiff filed an Amended Complaint naming Joe

Park as the Defendant. D.E. 8. On May 3, 2018, Defendant was served personally at his Paramus,

New Jersey address with the Summons and Amended Complaint. D.E. 12. As to date, Defendant

has not filed an answer or responded to the Amended Complaint and has otherwise failed to appear

before this Court. On June 28, 2018, Plaintiff requested that the Clerk of the Court enter default

against Defendant, DiE. 15, which the Clerk granted on July2, 2018. On August 10,2018, Plaintiff

filed the motion for default judgment.            DiE. 17.   Plaintiff served the motion for default on



                                                        2
Case 2:17-cv-12107-JMV-MF Document 18 Filed 07/09/19 Page 3 of 11 PageID: 213




Defendant at two New Jersey addresses via the mail. See D,E. 17-1.

   II.        Law & Analysis

              a. Standard of Review

         Federal Rule of Civil Procedure 55(b)(2) allows a court to enter default judgment against

a party that fails to plead or otherwise defend claims made against it. Fed. R. Civ. P. 55(b)(2).

“Once a party has defaulted, the consequence is that ‘the factual allegations of the complaint,

except those relating to the amount of damages, will be taken as true.” Teamsters Pension Fund

ofPhila. & Vicinity v. Am. Helper, Inc., 2011 WL 4729023, at *2 (D.N.J. Oct. 5, 2011) (quoting

DIRECTV. Inc. v. Pepe, 431 F.3d 162, 165 & n.6 (3d Cir.2005)). “The entry of a default judgment

is largely a matter of judicial discretion, although the Third Circuit has emphasized that such

‘discretion is not without limits, however, and [has] repeatedly state[d] [its] preference that cases

be disposed of on the merits whenever practicable.” Chanel, Inc. v. Gordashevshy, 558 F. Supp.

2d 532, 535 (D.N.J. 2008) (quoting Hritz   i&   Woma Corp., 732 F.2d 1178, 1181 (3d Cir. 1984)).

         Prior to entering a default judgment, the court is required to: “(1) determine it has

jurisdiction both over the subject matter and parties; (2) determine whether defendants have been

properly served; (3) analyze the Complaint to determine whether it sufficiently pleads a cause of

action; and (4) determine whether the plaintiff has proved damages.” Moroccanoil, Inc. v. JMG

Freight Grp. LLC, No. 14-5608, 2015 WL 6673839, at *1 (D.N.J. Oct. 30, 2015). Additionally,

the Court must consider the following factors: “U) prejudice to the plaintiff if default is denied,

(2) whether the defendant appears to have a litigable defense, and (3) whether defendant’s delay

is due to culpable conduct.” Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000); see

also Nationwide Mu!. Ins. Co. v. Starlight Ballroom Dance Club, Inc., 175 F. App’x 519, 522 (3d

Cir. 2006).



                                                    3
Case 2:17-cv-12107-JMV-MF Document 18 Filed 07/09/19 Page 4 of 11 PageID: 214




            b. Jurisdiction

        “Before entering a default judgment as to a party ‘that has not filed responsive pleadings,

the district court has an affirmative duty to look into its jurisdiction both over the subject matter

and the parties.” HICA Ethic. Loan Corp. v. Surikov, 2015 WL 273656, at *2 (D.N.J. Jan. 22,

2015) (quoting Ramada Worldwide, Inc. v. Benton Harbor Han Ohm, L.L.C., 2008 WL 2967067,

at *9 (D.N.J. July 31, 2008)). 28 U.S.C.     § 1331 provides that “district courts shall have original
jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United States.”

28 U.S.C.   § 1331. Here, Plaintiff is suing under the Copyright Act. FAC ¶ 1, 4. “The Copyright
Act creates a cause of action in favor of the owner of copyright for direct infringement.” Malibu

Media, LLC    i   Tsao, 2016 WL 3450815, at *3 (D.N.J. June 20, 2016) (citing 17 U.S.C.           § 501).
Therefore, the Court has subject matter jurisdiction.

        The Court also has personal jurisdiction over Defendant. “[Am individual’s domicile, or

home, constitutes the paradigmatic forum for the exercise of general jurisdiction.” Chanel, Inc.,

133 F. Supp. 3d at 684 (internal quotation marks omitted). Here, Defendant is a resident of New

Jersey and was personally sewed with process at his address. FAC          ¶} 7, 9. Therefore, the Court
has personal jurisdiction over the Defendant.

            c. Sufficiency of Proof of Service

        “Before the Court can enter default judgment, it must find that process was properly sewed

on the Defendant.” Teamsters Pension Fund ofPhila., 2011 WL 4729023, at *2 (citing Gold Kist,

Inc. v. Laurinburg Oil Co., Inc., 756 F.2d 14, 19 (3d Cir. 1985)). An individual defendant may be

sewed by “delivering a copy of the summons and of the complaint to the individual personally[.]”

Fed. R. Civ. P. 4(e). Here, Plaintiff properly sewed Defendant as an individual on May 3, 2018.

See D.E. 17-4. Therefore, the Court finds that service was proper.



                                                     4
Case 2:17-cv-12107-JMV-MF Document 18 Filed 07/09/19 Page 5 of 11 PageID: 215




           d. Sufficiency of Causes of Action

       In considering the sufficiency of the action, the Court must accept all well-pleaded factual

allegations in the pleadings as true, except as to damages. Chanel, Inc., 558 F. Supp. 2d at 535-

36. Plaintiffs Amended Complaint asserts a claim for copyright infringement against Defendant

for allegedly infringing on Plaintiff’s copyrighted movies. FAC    ¶ 29-33.   “To establish a claim

of copyright infringement, a plaintiff must establish: (1) ownership of a valid copyright; and (2)

unauthorized copying of original elements of the plaintiffs work.” Dun & Bradstreet Software

Sen’s., Inc. v. Grace Consulting, Inc., 307 F.3d 197, 206 (3d Cir. 2002) (citation omitted). “In

addition, copyright infringement may be considered willful when a Defendant defaults and decides

not to defend against the action.” See Malibu Media, LLC, 2016 WL 3450815, at *3 (citing Malibu

Media, LLCv. Flanagan, 2014 WL 2957701, at *6 (E.D. Pa. June 30, 2014)).

       Plaintiff is the registered owner of the 14 copyrighted movies that were allegedly infringed

upon by Defendant. FAC       ¶   3, 22, 29; D.E. 17-3. Plaintiff alleges that Defendant copied,

reproduced, and distributed its copyrighted movies through BitTorrent. Id.       ¶MJ   10, 25, 30, 32.

Plaintiff claims to have proven Defendant’s IP address through geolocation technology. It is the

adequacy of this information which causes the Court concern. To be sure, courts in this District

have found the use of such technology to be sufficient when ordering a default judgment. See,

ag, Malibu Media, LLC v. Toshi Yarnada, 2019 WL 1586813, at *2 (D.N.J. Apr. 12, 2019);

Malibu Media, 2016 WL 3450815, at *3; and Malibu Media, LLC v. Deleon, 2016 WL 3452481,

at *3 (D.N.J. June 20, 2016). However, having had an opportunity to review recent decisions as

to the relevant technology, and its corresponding shortfalls, this Court now finds that Plaintiff has

not made a sufficient showing that Defendant is liable.




                                                  5
Case 2:17-cv-12107-JMV-MF Document 18 Filed 07/09/19 Page 6 of 11 PageID: 216




        In a scathing opinion, United States District Judge Royce Lamberth denied a plaintiffs

request for a Rule 26(f) subpoena in Strike 3 Holdings, LLC v. Doe, 351 F. Supp. 3d 160 (D.D.C.

2018). The plaintiff, Strike 3, produced adult movies. Id. at 161. Judge Lamberth also described

Strike 3 as a “copyright troll. Its swarms of lawyers hound people who allegedly watch their

content through Bittorent[.J” Id. Like Plaintiff in this case, Strike 3 also identified “an infringing

Internet protocol (IP) address, using geolocation technology to trace that address to a jurisdiction.”

Id. at 161-62. Judge Lamberth commented on the unreliability of such a process:

               This method is famously flawed: virtual private networks and onion
               routing spoof IP addresses (for good and ill); routers and other
               devices are unsecured; malware cracks passwords and opens
               backdoors; multiple people (family, roommates, guests, neighbors,
               etc.) share the same IP address; a geolocation service might
               randomly assign addresses to some general location if it cannot more
               specifically identify’ another. See, e.g., James Temple, Lawsuit Says
               Grandma Illegally Downloaded Porn, S.F. Chron. (July 15, 2011,
               4:00 AM), https://www.sfgate.com/business/article/Lawsuit-says
               grandma-illegally-downloaded-porn-2354720.php. Simply put,
               inferring the person who pays the cable bill illegally downloaded a
               specific file is even less trustworthy than inferring they watched a
               specific TV show.

Id. at 162.

        The court in Strike 3 also had some observations as to the plaintiffs litigation methods:

               [Tjhe copyright troll’s success rate comes not from the Copyright
               Act, but from the law of large numbers. According to PACER, over
               the past thirteen months, Strike 3 has filed 1849 cases just like this
               one in courts across the country—forty in this district alone—
               closely following the copyright trolls who together consumed 58%
               of the federal copyright docket in 201 52 These serial litigants drop
               cases at the first sign of resistance, preying on low-hanging fruit and
               staying one step ahead of any coordinated defense. They don’t seem



2
 Of note, Plaintiff Malibu Media seems to have followed a similar pattern. As of September 4,
2018, Plaintiffs counsel certified that 87 cases in this district were related. All involved Plaintiff
proceeding against John Doe defendants, who were described as subscribers assigned a specific IP
address.
                                                   6
 Case 2:17-cv-12107-JMV-MF Document 18 Filed 07/09/19 Page 7 of 11 PageID: 217




               to care about whether defendant actually did the infringing, or about
               developing the law.

Id.

       In denying Strike 3’s request for a Rule 26(f) subpoena to identify the defendant who was

assigned the relevant IP address, the court determined that “Strike 3’s need for discovery does not

outweigh [the] defendant’s privacy expectations.” Ii At the outset, the Strike 3 court found that

the plaintiff had shown the required good cause because using geolocation services justifies a

good-faith belief that the court had personal jurisdiction over a defendant. Id. at 162-63 (citingAF

Holdings, LLC v Does 1-1058, 752 F.3d 990, 995 (D.C. Cir. 2014).

       Yet, relying on the Second Circuit’s decision in Arista Records, LLC 1’. Doe 3, 604 F.3d

110, 119 (2d Cir. 2010), Judge Lamberth found that the defendant’s privacy expectations

outweighed Strike 3’s need for discovery. Id. at 163-64. The Strike 3 court explained that “Strike

3’s request lacks the type of specificity the Second Circuit’s test requires: that the request will

identify a copyright infringer who can be sued.” Id. at 164 (citations omitted). The court noted

that the plaintiff could not withstand a Rule I 2(b)(6) motion without resorting to more intensive

discovery devices beyond the requested subpoena. Id. In other words, the court continued, the

name of the W address subscriber failed “to give the [c]ourt adequate confidence this defendant

actually did the infringing.” Id. The court in Strike 3 also found that the defendant’s had a greater

privacy concern given the nature of the copyrighted material, pornographic films, and the damage

of having the defendant’s name associated with such movie titles    —   even if the defendant was not

the person who actually downloaded the copyrighted material. Id.

       The Strike 3 court closed with the following observation:

               Armed with hundreds of cut-and-pasted complaints and boilerplate
               discovery motions, Strike 3 floods this courthouse (and others
               around the country) with lawsuits smacking of extortion. It treats

                                                  7
Case 2:17-cv-12107-JMV-MF Document 18 Filed 07/09/19 Page 8 of 11 PageID: 218




               this Court not as a citadel of justice, but as an ATM. Its feigned
               desire for legal process masks what it really seeks: for the Court to
               oversee a high-tech shakedown. This Court declines.

       The reasoning expressed in Strike 3 was echoed by the Ninth Circuit, albeit in less rousing

fashion. Importantly, however, the Ninth Circuit’s case involved neither pornographic movies nor

an alleged patent troll. In Cobbler Nevada LLCv. Gonzalez, 901 F. 3d 1142, 1145(9th Cir. 2018),

the plaintiff owned the copyrights to The Cobbler, a mainstream film. The plaintiff identified an

IP address that downloaded and distributed the movie numerous times without authorization by

using BitTorrent. Id. at 1145. The defendant was the subscriber assigned to the IP address, and

he operated an adult foster care home; the internet service was accessible to residents and visitors

of the home. Id. The district court dismissed the complaint for direct and contributory copyright

infringement for insufficiently pleading the claims. Id. at 1146.

       The Cobbler court first concluded that the plaintiff had not plausibly stated a claim for

direct infringement based solely on the IP address. Id. at 1144, 1146-47. The Ninth Circuit

explained as follows:

               Although copyright owners can often trace infringement of
               copyrighted material to an IP address, it is not always easy to
               pinpoint the particular individual or device engaged in the
               infringement. Internet providers, such as Comcast or AT & T, can
               go so far as to identify the individual who is registered to a particular
               IF address (i.e., an account holder) and the physical address
               associated with the account, but that connection does not mean that
               the internet subscriber is also the infringer. The reasons are
               obvious—simply establishing an account does not mean the
               subscriber is even accessing the internet, and multiple devices can
               access the internet under the same IF address. Identifying an
               infringer becomes even more difficult in instances like this one,
               where numerous people live in and visit a facility that uses the same
               internet service. While we recognize this obstacle to naming the
               correct defendant, this complication does not change the plaintiffs
               burden to plead factual allegations that create a reasonable inference
               that the defendant is the infringer.



                                                   8
Case 2:17-cv-12107-JMV-MF Document 18 Filed 07/09/19 Page 9 of 11 PageID: 219




Id. at 1146-47. As a result, the court in Cobbler concluded, the plaintiff had not crossed the

necessary threshold between possible and plausible in its complaint. Id. at 1147.

       The circuit reached the same conclusion as to the plaintiffs contributory infringement

claim. Id. at 1147-49. The Cobbler court first observed that to conthbutorily infringe, a defendant

must intentionally induce or encourage direct infringement. Id. at 1147 (citing Perfect 10, Inc. v.

Amazon.com, Inc., 508 F.3d 1146, 1170 (9th Cir. 2007)). Relying on Supreme Court precedent,

the Ninth Circuit indicated that absent evidence of intent, contributory infringement could not be

based on the failure to take affirmative steps to avert infringement if the relevant device was

capable of significant noninifinging uses. Id. at 1148 (citing Metro-Golthvvn-Maver Studios, Inc.

v. Grokster, 545 U.S. 913 (2005); Sony Corp. ofAmerica v. Universal City Studios, Inc., 464 U.S.

417 (1984)). The court in Cobbler then found that there was no evidence that the defendant

actively encouraged infringement, that the defendant did not have a duty to actively monitor users

of his internet service for infringement, and that internet access was capable of substantial

noninifinging uses. Id. at 1148-49.

       Following Cobbler, a district judge in the Northern District of Illinois dismissed a suit

brought by Malibu Media in Malibu Media, LLC v. Doe, No. I 8-C450, 2018 WL 6446404 (N.D.

Ill. Dec. 10, 2018). In that case, like here, Malibu Media accused a John Doe subscriber assigned

a certain IP address of copyright infringement through the use of BitTorrent. Id. at *1. The court

in Malibu Media found that the plaintiff had not “sufficiently tied Doe to the alleged infringing

conduct to support a copyright claim” and therefore dismissed the amended complaint pursuant to

Rule I 2(b)(6). Id. The district judge recognized that courts across the country were split as to

whether alleging that a defendant is the account holder of an IF address used to download and

distribute movies sufficiently links a defendant to infringing conduct. Id. at 3 (citing cases).



                                                 9
Case 2:17-cv-12107-JMV-MF Document 18 Filed 07/09/19 Page 10 of 11 PageID: 220




Ultimately, the Malibu Media court found the reasoning of the Ninth Circuit in Cobbler to be

persuasive. Id. (citing Cobbler, 901 F.3d at 1145). In doing so, the district judge found that the

Cobbler ruling was not limited to situations such as an adult care home in which both residents

and visitors could access the IP address nor did the court find persuasive Malibu Media’s argument

that the defendant allegedly downloaded twenty movies. Id.

       The Court finds the reasoning in Strike 3, Cobbler, and Malibu Media to be persuasive.

Plaintiff will have to show something more than merely tying Defendant to an IP address in order

to sufficiently establish copyright infringement. As the Ninth Circuit aptly observed: “[The IP

address] connection does not mean that the internet subscriber is also the infringer. The reasons

are obvious—simply establishing an account does not mean the subscriber is even accessing the

internet, and multiple devices can access the internet under the same IP address.” Cobbler, 901

F.3d at 1146-47. Moreover, the given IP address also does not account for the other evidentiary

concerns cited by the Strike 3 court: “virtual private networks,” “onion routing spoof IP addresses,”

and “a geolocation service might randomly assign addresses to some general location if it cannot

more specifically identify’ another[.J” The Court recognizes, as the Cobbler court did, that the

technology limitations potentially puts a plaintiff in a difficult position in naming the correct

defendant. But, as the Cobbler court also acknowledged, such limitations do not relieve a plaintiff

of alleging sufficient facts so that a court can reasonably infer that the named defendant is the

actual infringer. As a result, the Court denies the request for default judgment without prejudice.

           e. Default Judgment & Damages

        “Before imposing the extreme sanction of default judgment, district courts must make

explicit factual findings as to (I) whether the party subject to default has a meritorious defense,

(2) the prejudice suffered by the party seeking default, and (3) the culpability of the party subject



                                                 10
Case 2:17-cv-12107-JMV-MF Document 18 Filed 07/09/19 Page 11 of 11 PageID: 221




to default.” Teamsters Pension Fund ofPhila. & Vicinity, 2011 WL 4729023, at *4 (quoting Doug

Brady, Inc. v. N.J Bldg. Laborers Statewide Funds, 250 F.R.D. 171, 177 (D.N.J. 2002)). In

addition, while the facwal allegations of the complaint “will be taken as true,” the amount of

damages must still be proven. Comdyne L Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990)

(citation omitted). Here, the Court does not reach an analysis of the additional factors or damages

in light of its finding that default judgment should be denied for other reasons.

   III.      Conclusion

          For the reasons set forth above, Plaintiffs motion for a default judgment is DENIED

without prejudice. An appropriate Order accompanies this Opinion.



Dated: July 9, 2019

                                              (ckt /
                                              John Michael Vazq, {IS.D.J.




                                                 11
